UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-2173



QING TUAN ZHENG,

                                                          Petitioner,

          versus


PETER D. KEISLER, Acting Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-227-112)


Submitted:   August 31, 2007            Decided:   September 27, 2007


Before WILKINSON, MICHAEL, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Fengling Liu, LAW OFFICE OF FENGLING LIU, New York, New York, for
Petitioner. Peter D. Keisler, Assistant Attorney General, Leslie
McKay, Senior Litigation Counsel, Debora Gerads, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Qing Tuan Zheng, a native and citizen of The People’s

Republic of China, petitions for review of an order of the Board of

Immigration   Appeals   (Board)        affirming   without     opinion     the

immigration   judge’s   denial    of    his   requests   for    asylum     and

withholding of removal. We have reviewed the administrative record

and the immigration judge’s decision and find that substantial

evidence supports the ruling that Zheng failed to establish past

persecution or a well-founded fear of future persecution.                See 8

C.F.R. § 1208.13(a) (2006) (stating that the burden of proof is on

the alien to establish eligibility for asylum); INS v. Elias-

Zacarias, 502 U.S. 478, 483 (1992) (same).            Moreover, as Zheng

cannot sustain his burden on the asylum claim, he cannot establish

his entitlement to withholding of removal. See Camara v. Ashcroft,

378 F.3d 361, 367 (4th Cir. 2004) (“Because the burden of proof for

withholding of removal is higher than for asylum--even though the

facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding of

removal under [8 U.S.C.] § 1231(b)(3).”).             We also find that

Zheng’s due process rights were not violated by the immigration

judge’s decision to disallow Zheng’s wife’s testimony.

          Accordingly, we deny the petition for review for the

reasons stated by the immigration judge.           We dispense with oral

argument because the facts and legal contentions are adequately


                                  - 2 -
presented in the materials before the court and argument would not

aid the decisional process.



                                                  PETITION DENIED




                              - 3 -